 Case: 2:20-cv-02295-MHW-EPD Doc #: 6 Filed: 05/15/20 Page: 1 of 2 PAGEID #: 25




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Richard Duncan,

             Plaintiff,                               Case No. 2:20–cv–2295
                                                      Judge Michael H. Watson
      v.                                              Magistrate Judge Vascura

Frank LaRose, et al.,

             Defendants.

                               OPINION AND ORDER

      Plaintiff Richard Duncan (“Plaintiff”) sues Secretary of State Frank LaRose,

Governor Mike Dewine, and the Ohio General Assembly (collectively

“Defendants”). Compl., ECF No. 1. One week after Plaintiff sued, he moved for

“an emergency preliminary injunction.” Mot., ECF No. 5. Plaintiff’s motion states

that “[t]he basis for this is set forth in the allegations of [the] Complaint and in his

Exhibit A Declaration attached thereto.” Id.

      Plaintiff’s motion is deficient under this Court’s Local Rules and does not

warrant review without more. Specifically, Local Rule 7.2(a)(1) requires all

motions to “be accompanied by a memorandum in support thereof that shall be a

brief statement of the grounds, with citation of authorities relied upon.” Plaintiff’s

Complaint raises serious allegations, including that Defendants have violated his

constitutional rights under the First and Fourteenth Amendments to the United

States Constitution. The relief Plaintiff seeks is equally serious, including a

declaration that various election laws are unconstitutional and a restraining order
 Case: 2:20-cv-02295-MHW-EPD Doc #: 6 Filed: 05/15/20 Page: 2 of 2 PAGEID #: 26




against Defendants from enforcing those election laws. The Court will not act as

Plaintiff’s attorney and will not consider granting relief in this case in the absence

of argument from Plaintiff, including citation to relevant authority, that he is

entitled to such extraordinary relief. See Lyon v. Yellow Transp., Inc., No. 2:08-

cv-464, 2009 U.S. Dist. LEXIS **17–18 (S.D. Ohio June 8, 2009) (“a

noncompliant, unsupported motion warrants denial”) (collecting cases).

      For these reasons, Plaintiff’s motion for emergency injunctive relief, ECF

No. 5, is DENIED.

      IT IS SO ORDERED.


                                 /s/ Michael H. Watson_________________
                                 MICHAEL H. WATSON, JUDGE
                                 UNITED STATES DISTRICT COURT




Case No. 2:20–cv–2295                                                       Page 2 of 2
